DETAILED ACTION

1.	This Office Action is in response to the communications dated 04/25/2022.
Claims 1-20 are pending in this application.

Allowance / Reason for Allowance

2.	Claims 1-20 are allowed.
The followings are examiner’s statements of reasons for allowance: 
Claims 1-15:
None of the references of record teaches or suggests the claimed semiconductor device (in combination(s) as set forth in the claim(s)) comprising:
an upper contact pattern electrically connected to a top surface of the lower contact pattern, the upper contact pattern having a second width in the first direction that is smaller than the first width, and 
wherein the upper contact pattern and the gate contact horizontally overlap each other in a third direction that is oblique to the second direction and do not horizontally overlap each other in the second direction.

Claims 16-19:
None of the references of record teaches or suggests the claimed semiconductor device (in combination(s) as set forth in the claim(s)) comprising:
an active contact comprises a lower contact pattern and an upper contact pattern, wherein the lower contact pattern comprises a first end portion proximal to the gate contact and a second end portion opposite the first end portion in the first direction and distal from the gate contact, and 
wherein the upper contact pattern is on the second end portion and is absent from the first end portion.

Claim 20:
None of the references of record teaches or suggests the claimed semiconductor device (in combination(s) as set forth in the claim(s)) comprising:
an active contact comprises a lower contact pattern and an upper contact pattern, the upper contact pattern electrically connected to a top surface of the lower contact pattern, the upper contact pattern having a second width in the first direction that is smaller than the first width, 
wherein the interconnection line has a third width in the second direction that is wider than a fourth width in the second direction of the first via or the second via, and 
wherein the upper contact pattern and the gate contact horizontally overlap each other.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/
Primary Examiner, Art Unit 2818
June 18, 2022